Citation Nr: 1017424	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an anxiety disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1995 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in January 2010, in 
which the appeal was remanded to afford the Veteran a Board 
hearing.  The Veteran participated in an April 2010 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the record.     

The issue of service connection for irritable bowl syndrome 
(IBS) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that a VA examination is necessary before 
adjudicating this claim on the merits.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran reports that he experienced anxiety in active 
service over family and personal health concerns.  He also 
asserted that his anxiety symptoms may have caused or 
exacerbated additional health problems.  At the Board 
hearing, he testified that he began experiencing intense 
abdominal and bowel problems that currently persist.  
Although he did not seek psychological treatment in service, 
he received treatment for chest pain symptoms.  Notably, 
service treatment records, dated October 1998, showed a 
diagnosis of non-cardiac chest pain noting that it was 
probably related to increased stress.  In sum, the lay 
evidence and a service treatment record together indicates 
anxiety symptoms that were initially manifest during active 
service and continued to the present.  38 C.F.R. § 3.303(b). 

A VA psychological examination is necessary to determine the 
Veteran's present psychological disorder(s) and whether they 
are etiologically related to any incident of active service, 
to include stress related to health and family issues.  See 
McLendon, supra.; 38 C.F.R. § 3.159(c)(4).  The claims file 
and a copy of this remand must be made available to the 
examiner.  He or she must indicate receipt and review of both 
items in any report generated.  The examiner must interview 
the Veteran, conduct a mental status examination, and state 
all psychiatric diagnosis(es).  For each diagnosis, the 
examiner must opine as to whether it is more or less likely 
related to any incident of active service, including health 
and family stressors occurring during his period of active 
service.  A scientific rationale must accompany the opinion.  
If an opinion cannot be made without resort to speculation, 
the examiner must identify what information is missing that 
is necessary for a non-speculative opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for psychological 
symptoms that is not included in the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  After obtaining any newly generated 
medical records, schedule a VA 
psychological examination.  The claims 
file and a copy of this remand must be 
made available to the examiner.  He or she 
must indicate receipt and review of both 
items in any report generated.  The 
examiner must interview the Veteran, 
conduct a mental status examination, and 
state all psychiatric diagnosis(es).  

For each diagnosis, the examiner must 
opine as to whether it is more or less 
likely related to any incident of active 
service, including health and family 
stressors occurring during his period of 
active service.  A scientific rationale 
must accompany the opinion.  If an opinion 
cannot be made without resort to 
speculation, the examiner must identify 
what information is missing that is 
necessary for a non-speculative opinion. 

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran an 
appropriate supplemental statement of the 
case, and afford them an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

